UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-04471 ­­ Value Line Aggressive Income Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: January 31, 2011 Date of reporting period: July 31, 2010 Item I.Reports to Stockholders. A copy of the Semi -Annual Report to Stockholders for the period ended 7/31/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I – A N N U A L R E P O R T 220 East 42nd Street J u l y 31 , 2 0 1 0 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue Value Line Aggressive Income Trust ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Trust (obtainable from the Distributor). #00075244 Value Line Aggressive Income Trust To Our Value Line Aggressive To Our Shareholders (unaudited): Enclosed is your semi-annual report for the period ended July 31, 2010. I encourage you to carefully review this report, which includes our economic observations, your Trust’s performance data and highlights, schedules of investment holdings, and financial statements. For the six months ended July 31, 2010, the total return of the Value Line Aggressive Income Trust was 5.04%, versus the 6.88% of the Barclay’s Capital Corporate High Yield Index(1), a proxy for the overall high-yield market. During the first part of 2010, high-yield securities continued to perform strongly. In fact, despite the recession of 2008-09 and a 10% default rate at the start of the year, corporate securities have posted returns in the high single digits as the economic data improved and as investors searched for yield due to the 0% overnight Federal Funds environment. While we expect a subpar economic rebound, Moody’s forecasts that the rate of corporate defaults will continue to drop from the current 5% level to a 3% rate by year end. Given the challenging economic times, the Trust has limited its investment holdings in the lowest rated securities (CCC) to roughly 10% of the Trust, about half the level of the industry indexes, since these securities have a historically high rate of default. The Trust has also remained underweighted in the financial sector, given our continued concerns about the poor quality of some of the loans still held on the balance sheets of these companies. We continue to focus our investments in the more liquid and stronger credits available in the high-yield sector and will invest some of our cash reserves as attractive opportunities present themselves. Energy-related securities continue to account for the largest sector weighting of the Trust. While commodity prices in this sector can be volatile, we still like the prospects of this investment segment considering its strong earnings growth potential. Preserving capital in difficult market environments, while allowing for an attractive dividend yield, remains our goal. We thank you for your continued investment with us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Bradley Brooks Bradley Brooks, Portfolio Manager September 20, 2010 The Barclays Capital U.S. Corporate High Yield Index is representative of the broad based fixed-income market. It includes non-investment grade corporate bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. 2 Value Line Aggressive Income Trust Income Trust Shareholders Economic Observations (unaudited) The business expansion’s underpinnings are stabilizing as we proceed through the latter half of 2010, with the nation’s gross domestic product, which increased by 3.7% and 1.6%, respectively in the first and second quarters, likely to advance by an average of about 1.5% in the current half. On balance, we expect the tenuous economic up cycle to remain in place in the coming months, with the chances of a double-dip recession receding somewhat recently. (We place the odds of such a reversal at about one in three.) Here is a look at where we stand: Economic Growth: We expect such growth to stabilize at very modest levels in the current half and through much of 2011, before advancing onto a more elevated plane. For now, uneven employment trends and a listless housing market figure to be countered to a degree by increasing industrial production, rising factory usage, and improving retail sales. This combination should help keep the nation’s economy moving forward, if unevenly. Inflation: Pricing pressures are negligible, overall. True, quotations for oil and a range of industrial commodities have been rising in recent months, following earlier slippage, but wage inflation is low and doesn’t figure to increase in the absence of a materially lower jobless rate. We expect relatively tame inflation to persist for another year or two—at least. Interest Rates: The Federal Reserve probably will keep short-term interest rates at historically low levels until late 2011 or 2012. In fact, we could get further monetary support via the buying of Treasuries, which will help push long-term interest rates down in the interim, as the Fed attempts to inject some needed life into a currently sluggish economy. Corporate Profits: Earnings rose strongly in the first half of 2010, boosted by cost cutting and selective revenue growth. However, such gains may moderate in the second half. What’s more, we expect profit comparisons to narrow further in 2011, unless our current economic growth assumptions prove conservative. 3 Value Line Aggressive Income Trust TRUST EXPENSES (unaudited): Example As a shareholder of the Trust, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (February 1, 2010 through July 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 2/1/10 Ending account value 7/31/10 Expenses paid during period 2/1/10 thru 7/31/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Trust’s annualized expense ratio of 1.13% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 1.15% gross of nonrecurring legal fee reimbursement. 4 Value Line Aggressive Income Trust Portfolio Highlights at July 31, 2010 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets Ferrellgas Escrow LLC/Ferrellgas Finance Escrow Corp., Senior Notes, 6.75%, 5/1/14 $ $ 1.7 % Principal Financial Group, Inc., Senior Notes, 7.88%, 5/15/14 $ $ 1.7 % Nabors Industries, Inc., Guaranteed Senior Notes, 6.15%, 2/15/18 $ $ 1.6 % EchoStar DBS Corp., Senior Notes, 6.63%, 10/1/14 $ $ 1.5 % Whiting Petroleum Corp., Senior Notes, 7.25%, 5/1/13 $ $ 1.4 % Plains Exploration & Production Co., Senior Notes, 7.75%, 6/15/15 $ $ 1.4 % KCS Energy, Inc., Senior Notes, 7.13%, 4/1/12 $ $ 1.4 % Leucadia National Corp., Senior Notes, 7.13%, 3/15/17 $ $ 1.4 % Gulfmark Offshore, Inc., Guaranteed Notes, 7.75%, 7/15/14 $ $ 1.4 % Ford Motor Company Global Landmark Securities, Senior Notes, 7.45%, 7/16/31 $ $ 1.4 % Asset Allocation — Percentage of Total Net Assets Sector Weightings — Percentage of Total Investment Securities 5 Value Line Aggressive Income Trust Schedule of Investments (unaudited) Principal Amount Value CORPORATE BONDS & NOTES (80.4%) BASIC MATERIALS (1.0%) $ United States Steel Corp., Senior Notes, 5.65%, 6/1/13 $ COMMUNICATIONS (12.0%) American Tower Corp., Senior Notes, 7.00%, 10/15/17 Cablevision Systems Corp., 7.75%, 4/15/18 Cricket Communications, Inc., 9.38%, 11/1/14 Crown Castle International Corp., Senior Notes, 9.00%, 1/15/15 DirecTV Holdings LLC/DirecTV Financing Co., Senior Notes, 6.38%, 6/15/15 EchoStar DBS Corp., Senior Notes, 6.63%, 10/1/14 Hughes Network Systems LLC, Senior Notes, 9.50%, 4/15/14 MetroPCS Wireless, Inc., Senior Notes, 9.25%, 11/1/14 Qwest Corp., Senior Notes, 8.88%, 3/15/12 Sprint Capital Corp., 8.38%, 3/15/12 Windstream Corp., Senior Notes, 8.13%, 8/1/13 CONSUMER, CYCLICAL (15.2%) AmeriGas Partners L.P., Senior Notes, 7.25%, 5/20/15 ArvinMeritor, Inc., Senior Notes, 8.13%, 9/15/15 Boyd Gaming Corp., Senior Subordinated Notes, 6.75%, 4/15/14 Dillard’s, Inc., Senior Notes, 7.85%, 10/1/12 Ferrellgas Escrow LLC/Ferrellgas Finance Escrow Corp., Senior Notes, 6.75%, 5/1/14 Principal Amount Value $ Ford Motor Co., Global Landmark Securities, Senior Notes, 7.45%, 7/16/31 $ Goodyear Tire & Rubber Co. (The), Senior Notes, 10.50%, 5/15/16 Inergy LP/Inergy Finance Corp., Senior Notes, 8.25%, 3/1/16 Lear Corp., 7.88%, 3/15/18 Lennar Corp., Senior Notes, 6.50%, 4/15/16 MGM Resorts International, Senior Notes, 7.50%, 6/1/16 Motors Liquidation Co., Senior Notes, 8.38%, 7/15/33 (1) Payless ShoeSource, Inc., Senior Subordinated Notes, 8.25%, 8/1/13 Royal Caribbean Cruises Ltd., Senior Notes, 6.88%, 12/1/13 United Air Lines, Inc., 12.75%, 7/15/12 CONSUMER, NON-CYCLICAL (14.1%) Alere, Inc., Senior Notes, 9.00%, 5/15/16 Avis Budget Car Rental LLC / Avis Budget Finance, Inc., Senior Notes, 7.75%, 5/15/16 Bausch & Lomb, Inc., Senior Notes, 9.88%, 11/1/15 Chiquita Brands International, Inc., Senior Notes, 7.50%, 11/1/14 Community Health Systems, Inc., Senior Notes, 8.88%, 7/15/15 Constellation Brands, Inc., Senior Notes, 7.25%, 5/15/17 DaVita, Inc., Senior Subordinated Notes, 7.25%, 3/15/15 Dean Foods Co., Senior Notes, 7.00%, 6/1/16 See Notes to Financial Statements. 6 Value Line Aggressive Income Trust July 31, 2010 Principal Amount Value $ Humana, Inc., Senior Notes, 6.45%, 6/1/16 $ NBTY, Inc., Senior Subordinated Notes, 7.13%, 10/1/15 Psychiatric Solutions, Inc., Senior Subordinated Notes, 7.75%, 7/15/15 Reynolds American, Inc., Senior Secured Notes, 6.75%, 6/15/17 SUPERVALU, Inc., Senior Notes, 7.50%, 11/15/14 Tyson Foods, Inc., Senior Notes, 7.85%, 4/1/16 DIVERSIFIED (1.4%) Leucadia National Corp., Senior Notes, 7.13%, 3/15/17 ENERGY (20.2%) Allis-Chalmers Energy, Inc., Senior Notes, 9.00%, 1/15/14 Arch Western Finance LLC, Guaranteed Senior Notes, 6.75%, 7/1/13 Bill Barrett Corp., Senior Notes, 9.88%, 7/15/16 Cie Generale de Geophysique-Veritas, 7.75%, 5/15/17 Cimarex Energy Co., Senior Notes, 7.13%, 5/1/17 Complete Production Services, Inc., Senior Notes, 8.00%, 12/15/16 Forest Oil Corp., 8.50%, 2/15/14 Frontier Oil Corp., 8.50%, 9/15/16 KCS Energy, Inc., Senior Notes, 7.13%, 4/1/12 McMoRan Exploration Co., Senior Notes, 11.88%, 11/15/14 Nabors Industries, Inc., Guaranteed Senior Notes, 6.15%, 2/15/18 Principal Amount Value $ Newfield Exploration Co., Senior Notes, 6.63%, 9/1/14 $ Peabody Energy Corp., Senior Notes, 7.38%, 11/1/16 PetroHawk Energy Corp., Senior Notes, 7.88%, 6/1/15 PetroQuest Energy, Inc., Senior Notes, 10.38%, 5/15/12 Plains Exploration & Production Co., Senior Notes, 7.75%, 6/15/15 Regency Energy Partners L.P./Regency Energy Finance Corp., Senior Notes, 8.38%, 12/15/13 Whiting Petroleum Corp., Senior Notes, 7.25%, 5/1/13 FINANCIAL (4.9%) American International Group, Inc., 8.25%, 8/15/18 CIT Group, Inc., 7.00%, 5/1/16 Ford Motor Credit Co. LLC, Senior Notes, 8.00%, 12/15/16 Principal Financial Group, Inc., Senior Notes, 7.88%, 5/15/14 INDUSTRIAL (7.0%) Alliant Techsystems, Inc., Senior Subordinated Notes, 6.75%, 4/1/16 Baldor Electric Co., Senior Notes, 8.63%, 2/15/17 General Cable Corp., Senior Notes, 7.13%, 4/1/17 Gulfmark Offshore, Inc., Guaranteed Notes, 7.75%, 7/15/14 L-3 Communications Corp., Senior Subordinated Notes, 5.88%, 1/15/15 Terex Corp., Senior Subordinated Notes, 8.00%, 11/15/17 See Notes to Financial Statements. 7 Value Line Aggressive Income Trust Schedule of Investments (unaudited) Principal Amount Value TECHNOLOGY (1.9%) $ Broadridge Financial Solutions, Inc., Senior Notes, 6.13%, 6/1/17 $ First Data Corp., Senior Notes, 9.88%, 9/24/15 Seagate Technology HDD Holdings, 6.80%, 10/1/16 UTILITIES (2.7%) NRG Energy, Inc., Senior Notes, 7.38%, 2/1/16 RRI Energy, Inc., Senior Notes, 7.63%, 6/15/14 Texas Competitive Electric Holdings Co. LLC, 10.25%, 11/1/15 TOTAL CORPORATE BONDS & NOTES (Cost $26,469,267) (80.4%) CONVERTIBLE CORPORATE BONDS & NOTES (11.8%) BASIC MATERIALS (1.1%) Ferro Corp., Senior Notes, 6.50%, 8/15/13 COMMUNICATIONS (2.2%) Interpublic Group of Cos., Inc., Senior Notes, 4.25%, 3/15/23 Leap Wireless International, Inc. 4.50%, 7/15/14 NII Holdings, Inc. 3.13%, 6/15/12 CONSUMER, CYCLICAL (0.5%) Saks, Inc., Senior Notes Convertible, 2.00%, 3/15/24 CONSUMER, NON-CYCLICAL (2.8%) Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 Principal Amount Value $ LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.50%, 5/15/14 $ Omnicare, Inc., 3.25%, 12/15/35 Smithfield Foods, Inc., Senior Notes, 4.00%, 6/30/13 ENERGY (1.4%) Global Industries Ltd., Senior Debentures, 2.75%, 8/1/27 Helix Energy Solutions Group, Inc., Senior Notes, 3.25%, 12/15/25 SESI LLC, Guaranteed Senior Notes, 1.50%, 12/15/26 INDUSTRIAL (2.0%) AGCO Corp., Senior Subordinated Notes, 1.25%, 12/15/36 SunPower Corp., Senior Debentures Convertible, 1.25%, 2/15/27 Suntech Power Holdings Co., Ltd., Senior Notes, 3.00%, 3/15/13 TECHNOLOGY (1.8%) Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 SanDisk Corp., Senior Notes, 1.00%, 5/15/13 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $3,853,195) (11.8%) See Notes to Financial Statements. 8 Value Line Aggressive Income Trust July 31, 2010 Shares Value COMMON STOCKS (1.5%) ENERGY (0.4%) Energy Transfer Partners L.P. $ FINANCIALS (0.7%) Equity Residential Hospitality Properties Trust UTILITIES (0.4%) FirstEnergy Corp. TOTAL COMMON STOCKS (2) (Cost $413,215) (1.5%) PREFERRED STOCKS (0.9%) FINANCIALS (0.9%) Bank of America Corp. Series L, 7.25% Ford Motor Company Capital Trust II 6.50% Health Care REIT, Inc. Series F, 7.625% TOTAL PREFERRED STOCKS (2) (Cost $312,045) (0.9%) TOTAL INVESTMENT SECURITIES (3) (94.6%) (Cost $31,047,722) Principal Amount Value REPURCHASE AGREEMENT (3.1%) $ With Morgan Stanley, 0.17%, dated 07/30/10, due 08/02/10, delivery value $1,100,016 (collateralized by $1,120,000 U.S. Treasury Notes 0.750%, due 05/31/12, with a value of $1,126,277) $ TOTAL REPURCHASE AGREEMENTS (3) (Cost $1,100,000) (3.1%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (2.3%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($35,294,820 ÷ 7,385,782 shares outstanding) $ Security currently in default. Values determined based on Level 1 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. Unless otherwise indicated, the values of the Portfolio are determined based on Level 2 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. See Notes to Financial Statements. 9 Value Line Aggressive Income Trust Statement of Assets and Liabilities at July 31, 2010 (unaudited) Assets: Investment securities, at value (Cost - $31,047,722) $ Repurchase agreement (Cost - $1,100,000) Cash Receivable for securities sold Interest and dividends receivable Receivable for trust shares sold Prepaid expenses Total Assets Liabilities: Payable for securities purchased Dividends payable to shareholders Payable for trust shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding 7,385,782 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($35,294,820 ÷ 7,385,782 shares outstanding) $ Statement of Operations for the Six Months Ended July 31, 2010 (unaudited) Investment Income: Interest $ Dividends (net of foreign withholding tax of $0) Total Income Expenses: Advisory fee Service and distribution plan fees Printing and postage Registration and filing fees Transfer agent fees Auditing and legal fees Custodian fees Trustees’ fees and expenses Insurance Other Total Expenses Before Custody Credits and Fees Waived Less: Legal Fee Reimbursement ) Less: Service and Distribution Plan Fees Waived ) Less: Advisory Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 10 Value Line Aggressive Income Trust Statement of Changes in Net Assets for the Six Months Ended July 31, 2010 (unaudited) and for the Year Ended January 31, 2010 Six Months Ended July 31, 2010 (unaudited) Year Ended January 31, 2010 Operations: Net investment income $ $ Net realized gain/(loss) on investments (1,479,744 ) Change in net unrealized appreciation/(depreciation) (5,834 ) Increase from payment by affiliate — Net increase in net assets from operations Distributions to Shareholders: Net investment income (1,176,268 ) (2,273,909 ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (5,516,093 ) (10,895,800 ) Net increase/(decrease) in net assets from trust share transactions (3,041,484 ) Total Increase/(Decrease) in Net Assets (2,491,900 ) Net Assets: Beginning of period End of period $ $ Distributions in excess of net investment income, at end of period $ ) $ ) See Notes to Financial Statements. 11 Value Line Aggressive Income Trust Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Aggressive Income Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The primary investment objective of the Trust is to maximize current income through investment in a diversified portfolio of high-yield fixed-income securities. As a secondary investment objective, the Trust will seek capital appreciation, but only when consistent with its primary objective. Lower rated or unrated (i.e., high-yield) securities are more likely to react to developments affecting market risk (general market liquidity) and credit risk (issuers’ inability to meet principal and interest payments on their obligations) than are more highly rated securities, which react primarily to movements in the general level of interest rates. The ability of issuers of debt securities held by the Trust to meet their obligations may be affected by economic developments in a specific industry. The following significant accounting principles are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Trust in the preparation of its financial statements. Generally accepted accounting principles may require management to make estimates and assumptions that affect the reported amounts and disclosure in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The Trustees have determined that the value of bonds and other fixed income corporate securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service that determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. Securities, other than bonds and other fixed income securities, not priced in this manner are valued at the midpoint between the latest available and representative bid and asked prices or, when stock valuations are used, at the latest quoted sale price as of the regular close of business of the New York Stock Exchange on the valuation date. Other assets and securities for which market valuations are not readily available are valued at their fair value as the Trustees may determine. In addition, the Trust may use the fair value of a security when the closing price on the primary exchange where the security is traded no longer reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. Short term instruments with maturities of 60 days or less, at the date of purchase, are valued at amortized cost which approximates market value. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Trust discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access at the measurement date; ● Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 — Inputs that are unobservable. 12 Value Line Aggressive Income Trust July 31, 2010 During the six months ended July 31, 2010, the Trust adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of July 31, 2010 in valuing the Trust’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Corporate Bonds & Notes $
